Case: 14-10088     Date Filed: 04/14/2015   Page: 1 of 4


                                                         [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-10088
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:08-cv-21483-WMH



SCOTT JENSEN,
LAURA JENSEN,

                                                        Plaintiffs - Appellants,

                                  versus

MIAMI-DADE COUNTY CORRECTIONS AND
REHABILITATION DEPARTMENT,

                                                         Defendant - Appellee,

COUNTY MAYOR CARLOS ALVAREZ,

                                                                    Defendant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (April 14, 2015)
                 Case: 14-10088        Date Filed: 04/14/2015        Page: 2 of 4


Before MARTIN, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

       Scott Jensen appeals the district court’s grant of summary judgment to

Miami-Dade County (the “County”) on his deliberate indifference claim under 42

U.S.C. § 1983.1 His central allegation is that correctional officers employed by the

County savagely beat him while he was in their custody. Because the record is

devoid of evidence that the County’s policymakers were on notice of any pattern of

use of excessive force in the County’s detention facilities, we affirm. 2

       A county may not be held liable under § 1983 unless officials with “final

policymaking authority” promulgate or permit the practice that caused a

constitutional violation. Grech v. Clayton Cnty., Ga., 335 F.3d 1326, 1330 (11th

Cir. 2003). When a plaintiff’s theory of liability is that a county failed to train its

personnel sufficiently to avoid violation of a constitutional right, “a plaintiff must

present some evidence that the municipality knew of a need to train and/or




       1
          Although the appellant’s brief refers to Laura Jensen as a party to this appeal, she is not
a party. She voluntarily dismissed her only claim, a state law claim for loss of consortium,
before the district court issued its final summary judgment order on the sole remaining count in
the action.
        Further, we note that after the deadline to file his reply brief had passed, Mr. Jensen
moved this Court to accept the brief out of time and attached the brief to his motion. We grant
his motion.
        2
          We review the district court’s grant of summary judgment de novo, applying the same
legal standards as the district court. See Bailey v. TitleMax of Georgia, Inc., 776 F.3d 797, 800
(11th Cir. 2015).
                                                  2
                Case: 14-10088        Date Filed: 04/14/2015       Page: 3 of 4


supervise in a particular area and the municipality made a deliberate choice not to

take any action.” Gold v. City of Miami, 151 F.3d 1346, 1350 (11th Cir. 1998).

       Mr. Jensen failed to meet this burden.3 He acknowledges that discovery was

fruitless in this regard: the County’s former Mayor and the former director of the

County’s corrections department—the only witnesses deposed who could speak to

this issue—denied knowledge of any excessive force problems in the County’s

detention facilities. The former Mayor insisted under oath that he “would not have

. . . tolerated” a systematic excessive force problem had he known of one. Doc.

172-1 at 3. The former director of corrections testified in his deposition to a

subjective belief during his tenure that there was no “significant issue of concern

regarding the use of force . . . .” 4 Doc. 184-1 at 30. Regardless of whether these

witnesses’ perceptions were accurate or reasonable, absent evidence to the

contrary, their testimony is conclusive of the issue of knowledge. Although Mr.

Jensen expresses incredulity about their testimony, no record evidence

substantiates his contention that the Mayor or another County official with


       3
          Mr. Jensen relies almost exclusively on a Department of Justice investigation and report
identifying a pattern of excessive force in County detention facilities. But, the investigation and
report cannot create a genuine issue of material fact concerning the County’s awareness of such a
pattern because the constitutional violation Mr. Jensen alleges took place months before the
investigation began. Accordingly, the Department of Justice’s involvement could not have put
the County’s policymakers on notice.
        4
          Thus, as the district court emphasized, the former director of corrections never found
cause to alert the Mayor to any excessive force problem. And, even if we assume arguendo that
the former director had final policymaking authority, his testimony is the only evidence
probative of his knowledge.
                                                3
                Case: 14-10088      Date Filed: 04/14/2015      Page: 4 of 4


policymaking authority knew or must have known about a pattern of excessive

force. The district court correctly found that no genuine issue of material fact

remained for trial. 5 See Fed. R. Civ. P. 56(a).

       AFFIRMED.




       5
         Because we find no evidence that a County policymaker was on notice of any pattern of
excessive force, we need not review the district court’s conclusion that Mr. Jensen failed to
present a triable issue of fact regarding the immediate cause of his injuries.
                                              4